The opinion of the court was delivered by
Smith, J.
— The plaintiff in error was defendant below, in an action of trespass vi et armis-, for the mesne profits of certain property, which thé defendants in error had recovered from him in an action of ejectment. The action of trespass was tried on the 20th of November, 1828,- when a verdict was rendered for .the plaintiffs against the defendant, for four hundred and sixteen dollars and five cents damages, and .judgment thereon was duly entered. Nt the trial, two bills of exceptions were taken by the defendant below, and on these, errors are here assigned: — •- . ■ - •
The first is, that the court erred in sustaining the challenge to Charles Gale, a juror. ■
And the second, that the court erred in rejecting the evidence offered by the defendant,- of a superior title to that of the plaintiffs.'
The, first error, assigned, alone merits attention. It appears, that Charles Gale, who had been summoned a juror, was called, and challenged for cause, by the plaintiffs, because he had been an arbitrator in the action of ejectment, brought' by William JL. Lloyd, against John Cake, to November Term, 1826, in the Court of Common Pleas of Northumberland county, for-the land, from which the mesne profits were claimed in this suit;, and had signed an award in favour of William A. Lloyd. This challenge was objected to, as insufficient in law' to prevent the juror from being sworn to try *51the issue in this case. The court overruled the objection, and allowed the challenge of the plaintiffs. This is the first error. It did not escape the discernment of the legislature, when they formed our jury system, (which is peculiar to this state, and the state of New York,) that it was necessary, in order to securé a free, independent, and impartial administration of justice, that jurors should not only be exempt from all objections of interest, but even from any supposed bias; and, hence, in the various qualifications required, we so evidently see their anxiety to guard, as . much as possible, against selecting, or returning as jurors, persons, who might be considered, not impartial or judicious men. In the case before us, the juror, who was challenged, had decided the title'to the land* in favour of William-A. Lloyd* and signed an award, now on record, solemnly declaring his opinion. The law presumes, that a man, who has made up his mind, especially if he has declared it under his name, and placed it on record, will not be so perfectly impartial, as a juror ought to be. In the case of Durell v. Mosher, 8 Johns. 445, relied on by the plaintiff in- error, it was objected to a juror, that he had said, in a conversation about the controversy, that the defendant was wrong, and the plaintiff was right; and it was held no objection, because he had given no decided opinion on the merits of the cause. It will be readily seen, that the case referred to, does not decide the one under consideration; because, here, the juror had not merely expressed an opinion, but had given a decided opinion, under the solemnities of an oath, on the merits of the cause; and, this too, after he had heard and examined all the .testimony. It was not reasonable to suppose, that no bias remained on the mind of the juror, or that it was likely he would give any damages, or fair damages, for the' occupation of the land. We think, therefore, that he did not stand, as he ought to have done, unbiassed, and that he was properly challenged. This ease is, in my opinion, stronger than that of a grand juror, who has found an indictment, on hearing the testimony on one side only; but, he would not be suffered to sit as a traverse juror, on the trial of the defendant in that indictment. There wm, in our opinion, no error in rejecting the juror.
As to the offer of the defendant, to prove his title to the premises, which, he alleges, was superior to that of the plaintiffs, it is not necessary to say any thing. The decision was right. The judgment is therefore to be affirmed.
Judgment affirmed.